Citation Nr: 1033318	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-37 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to January 
1946.  He died in June 2008.  The appellant is advancing her 
appeal as the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In August 2010, the appellant was afforded a hearing before 
Michelle Kane, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's certificate of death indicates that he died in 
June 2008, at the age of 83; the causes of death are listed as 
"cardiac arrest," due to (or as a consequence of) "respiratory 
failure"; Part II of the death certificate ("Other significant 
conditions contributing to death but not resulting in the 
underlying cause given in Part I") lists "renal failure."   

2.  During the Veteran's lifetime, service connection was in 
effect for residuals of a gunshot wound to the right knee, with 
ankylosis, evaluated as 60 percent disabling; degenerative joint 
disease of the lumbar spine with back strain and pain in the 
right hip, evaluated as 40 percent disabling; and scar, adherent, 
lateral surface of right thigh, residuals of gunshot wound, 
evaluated as 10 percent disabling; his combined evaluation was 80 
percent; a total disability compensation rating based on 
individual unemployability (TDIU) was in effect as of December 
18, 2001.  

3.  The Veteran's cause of death is not related to his service.  

4.  A total service-connected disability rating had not been in 
effect for 10 years at the time of the Veteran's death.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.5(a), 3.303, 3.312 (2009).  

2.  The requirements for Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22, 3.102, 3.159 
(2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Cause of Death

The appellant argues that service connection for the cause of the 
Veteran's death is warranted.  She essentially asserts that pain 
medications used to treat the Veteran's service-connected 
disabilities caused or contributed to his death.  It has also 
been argued that the Veteran may have had posttraumatic stress 
disorder (PTSD) that caused or contributed to his death by 
placing additional stress on his heart.  See e.g., appellant's 
appeal (VA Form 9), received in May 2010.    

In July 2008, the appellant filed claims for service connection 
for the cause of the Veteran's death, and entitlement to 
dependency and indemnity compensation (DIC) pursuant to 38 
U.S.C.A. § 1318.  In December 2008, the RO denied the claims.  
The appellant has appealed.   

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one year 
of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In the absence of such evidence, the 
regulations require a showing that a service- connected 
disability caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be considered 
as the principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto."  
38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  Service-connected 
diseases or injuries involving active processes affecting vital 
organs receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the person 
materially less capable of resisting the effects of other disease 
or injury primarily causing death.  Id.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a).  Service connection may be granted on the basis of a 
post-service initial diagnosis of a disease when, "all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred during service."  38 C.F.R. § 3.303(d).   

Applicable regulations provide that service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  

During the pendency of this appeal, a new version of 38 C.F.R. 
§ 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  In 
this case, the Veteran is shown to have participated in combat; 
these changes do not affect claims by veterans who are shown to 
have participated in combat, therefore no additional development 
is warranted.    

During the Veteran's lifetime, service connection was in effect 
for residuals of a gunshot wound to the right knee, with 
ankylosis, evaluated as 60 percent disabling; degenerative joint 
disease of the lumbar spine with back strain and pain in the 
right hip, evaluated as 40 percent disabling; and a scar, 
adherent, lateral surface of right thigh, residuals of gunshot 
wound, evaluated as 10 percent disabling.  His combined 
evaluation was 80 percent.  A total disability compensation 
rating based on individual unemployability (TDIU) was in effect 
as of December 18, 2001.  

The Board notes that in December 1971, the Board denied a claim 
for service connection for "a chest condition."  The Board's 
decision was final.  See 38 U.S.C.A. § 7104(b).  In July 1980, 
the RO denied a claim for service connection for "neurosis with 
depression."  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c).     

The Veteran's certificate of death indicates that he died in June 
2008, at the age of 83.  The causes of death are listed as 
"cardiac arrest," due to (or as a consequence of) "respiratory 
failure."  Part II of the death certificate ("Other significant 
conditions contributing to death but not resulting in the 
underlying cause given in Part I") lists "renal failure."  

The Veteran's service treatment reports do not show treatment 
for, or a diagnosis of, cardiac arrest, respiratory failure, or 
renal failure.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1946 and 2008.  This evidence shows that 
the Veteran had a complex medical history that included 
hypertension, diabetes mellitus, a heart murmur, coronary artery 
disease, congestive heart failure, and end-stage renal disease.  
Private treatment reports, dated between 2005 and 2006, noted 
that he was on dialysis three times per week, and that his renal 
disease was secondary to diabetes mellitus.  

The Board has determined that the claim must be denied.  The 
death certificate shows that the cause of the Veteran's death was 
cardiac arrest, due to (or as a consequence of) respiratory 
failure, with renal failure as a "contributing cause."  The 
service treatment reports do not show any treatment for cardiac, 
respiratory, or renal symptoms.  Even assuming arguendo that 
findings of "paroxysms of atrial ventricular nodal rhythm," and 
"possible coronary insufficiency," are sufficient to show a 
diagnosed disorder, the earliest post-service diagnosis of a 
cardiac, respiratory, or renal condition is dated in 1964.  See 
Miners Memorial Hospital Association Reports, dated in January 
1964.  This is approximately 17 years after separation from 
service.  This lengthy period without treatment is evidence that 
there was not a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, there is no competent evidence 
showing that the Veteran's cause of death is related to his 
service, or to a service-connected disability, to include as a 
result of any medication used to treat a service-connected 
disability, or as a result of PTSD (in fact, it does not appear 
that the Veteran was ever diagnosed with PTSD).  Accordingly, the 
claim for service connection for the cause of the Veteran's death 
must be denied.  

With respect to the appellant's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board can weigh that testimony 
and make a credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection. See 
Barr v. Nicholson, 21 Vet.App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that the Veteran's 
cause of death was related to his service, which ended in 1946.  
The Board finds that the lay testimony is insufficiently 
probative to warrant a grant of the claim.  It is clear the 
Veteran suffered from many medical problems during his lifetime, 
and the appellant is certainly sincere in her belief that some of 
these problems were due to his military service.  However, she 
does not have the requisite skills, knowledge, or training, to be 
competent to provide a diagnosis of a heart, respiratory, or 
renal disability, or to state whether these conditions were 
caused or aggravated by the Veteran's service, or by a service-
connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this case, the Veteran's service treatment records do 
not show any relevant treatment.  The post-service medical 
records do not show any relevant treatment prior to 1964, at the 
earliest, and there is no competent evidence of a nexus between 
the Veteran's cause of death and his service, or a service-
connected disability.  Given the foregoing, the Board finds that 
the service treatment reports, and the post-service medical 
evidence, outweigh the appellant's contentions to the effect that 
the Veteran's cause of death is related to his service, or to a 
service-connected disability.  

II.  Dependency and Indemnity Compensation (DIC)

The appellant argues that entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 has 
been established.  

Where a veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to benefits.  
Under 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner as if 
the death were service connected.  A "deceased veteran" is a 
veteran who dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of compensation, or for 
any reason was not in receipt of but would have been entitled to 
receive compensation, at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death; or 
continuously rated totally disabling for at least five years from 
the date of the veteran's separation from service.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.  The total rating may be schedular or 
based on unemployability.  Id.

In this case, the Veteran was in receipt of a TDIU at the time of 
his death, however, entitlement to that benefit dated only from 
December 18, 2001.  Therefore, the Board finds that the Veteran 
was not continuously rated totally disabling for ten or more 
years immediately preceding his death.  As such, the appellant's 
claim must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal merit 
or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 
F.3d 79 (Fed. Cir. 1995). 

In reaching these decisions the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the appellant dated in August 2008.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

With regard to the claim for DIC benefits pursuant to 38 U.S.C.A. 
§ 1318, because the application of the law to the undisputed 
facts is dispositive of this appeal, no discussion of VA's duties 
to notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  However, in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), the United States Court of Appeals for Veterans 
Claims (Court) expanded the VCAA notice requirements for a DIC 
claim.  In Hupp, the Court held that VA is not relieved of 
providing section 5103(a) notice merely because the appellant had 
provided some evidence relevant to each element of his or her 
claim in his or her application for benefits.  The Court held 
that the section 5103(a) notice must be "responsive to the 
particular application submitted."  The Court further held that 
when adjudicating a claim for DIC, VA must perform a different 
analysis depending upon whether a veteran was service-connected 
for a disability during his or her lifetime.  The Court concluded 
that, in general, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  

In this case, the Board finds that the notice to the appellant 
has met the requirements of Hupp.  The August 2008 VCAA letter 
meets the new requirements of the Court. 

With regard to the claim for service connection for the cause of 
the Veteran's death, VA also has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  The 
Board is satisfied that its duty has been met and that all 
reasonable efforts to develop the record have been made.  The RO 
has obtained the Veteran's service treatment reports, and VA and 
non-VA medical reports.  In this regard, the appellant has 
testified that the Veteran was receiving disability benefits from 
the Social Security Administration (SSA).  The SSA's decision 
awarding benefits to the Veteran is not of record.  However, VA's 
"duty to assist," set forth at 38 U.S.C.A. § 5107(b), is limited 
to specifically identified documents that, by their description, 
would be facially relevant and material to the claim."  Counts v. 
Brown, 6 Vet. App. 473, 478- 9 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) (VA's duty to assist is not a license 
for a "fishing expedition").  In this case, the appellant's 
testimony indicates that the Veteran began receiving disability 
benefits effective in about 1980.  This is about 27 years prior 
to his death.  Accordingly, the Board finds that there is no 
reasonable possibility that this evidence, if it even exists, 
would substantiate the claim, and that additional development is 
not warranted.  See 38 C.F.R. § 3.159(d) (2009).  Finally, 
although an etiological opinion has not been obtained, under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide a 
VA medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.

In this case, at the time of the Veteran's death, service 
connection was in effect for residuals of a gunshot wound to the 
right knee, with ankylosis, degenerative joint disease of the 
lumbar spine with back strain and pain in the right hip, and a 
scar, adherent, lateral surface of right thigh, residuals of 
gunshot wound.  The service treatment reports do not show that 
the Veteran ever received any treatment for, or a diagnosis of, a 
cardiac, respiratory, or renal disorder during service.  There 
are no relevant post-service medical treatment records dated 
prior to 1964 (a period of about 17 years after separation from 
service), and there is no competent evidence to show that the 
Veteran's cause of death is related to his service, or to a 
service-connected disability.  Given the foregoing, the Board 
finds that the standards of McLendon have not been met.  See also 
38 C.F.R. § 3.159(c)(4) (2009); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  The Board therefore finds that a 
decision on the merits at this time does not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the appellant has 
not been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).





ORDER

The appeal is denied.  


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


